Citation Nr: 1453890	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for the claimed disabilities. 

The Board notes that the RO issued a rating decision denying service connection for the claimed disabilities in November 2008.  In May 2009, the Veteran submitted a request to reopen the claim; the RO reconsidered the case and issued a September 2009 rating decision that continued the denial of service connection for the claimed disabilities.

In September 2012, the Veteran submitted a statement in lieu of VA Form 9, in which he did not request a Board hearing.


FINDINGS OF FACT

1. The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2. Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.

3. Tinnitus was not first manifested during active service, and any current tinnitus is not related to injury, disease, or other event in active service.






CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2008, prior to the initial adjudication of the claims, and in June 2009, after the Veteran submitted a request to reopen the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from March 2010 to April 2012 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in October 2008 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion is provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.



Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a disease of the nervous system such as sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure while serving in the Navy as a submarine repairman. The Veteran asserts that he was exposed to loud noise on ships and in shipyards, including daily noises from welding, cutting, and grazing, as well as occasional noises from working near a helicopter landing pad.  See the May 2009 request to reopen claim; the September 2013 statement.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by welding and helicopters.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible, as they have been consistent and are confirmed by the circumstances of his service, including his DD Form 214 that indicates that the Veteran was a submarine repairman and completed two courses in welding.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In October 2008, the Veteran was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
50
60
LEFT
15
20
25
55
55

The Veteran's speech recognition score using the Maryland CNC Test was 68 percent in his right ear and 70 percent in his left ear.  The diagnosis for the right ear was hearing within normal limits through 1500 hertz, sloping to a moderate notched sensorineural hearing loss.  The diagnosis for the left ear was hearing within normal limits through 2000 hertz, sloping to a moderate notched sensorineural hearing loss.

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include the noise exposure in service.  The Veteran's September 1985 audiogram, conducted prior to initial duty in hazardous noise areas, reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
10

STRs are silent for complaints, diagnosis, or treatment of hearing loss during service.  Audiograms in February 1987 and March 1989 did not reflect findings in any threshold of 20 decibels or greater.  Furthermore, the Veteran's August 1989 separation examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
 0
5
0
0
10

Thus, neither ear demonstrated the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). 

There is also no medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation in September 1989, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  In June 1991, more than a year after separation from active service, the Veteran underwent an examination for enlistment in the Navy Reserves.  In the exam, the Veteran reported that he had hearing loss; however, the examiner performed spoken-voice and whispered-voice testing, which revealed normal results of 15 out of 15 in each ear.  The examiner specified that the Veteran passed the whispered-voice test.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The September 1985 audiogram and August 1989 service separation examination show that the Veteran did not have any hearing loss for VA purposes.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.  Furthermore, nearly 20 years passed between the Veteran's discharge from service and when he was diagnosed with bilateral hearing loss.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service.  The STRs do not document any complaints of hearing loss.  The Veteran has not provided any lay evidence which documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  The October 2008 VA audiometric examination report indicates that the examiner opined that it was less likely than not that the bilateral hearing loss was attributable to the Veteran's military noise exposure.  The basis for the examiner's opinion was that the Veteran's hearing was within normal limits upon his entrance and exit from active service, and that the Veteran had an "extensive" history of occupational noise exposure from working with plumbing, heating, and air conditioning.  The examiner also indicated that the Veteran reported some recreational noise exposure from occasional deer hunting.

In a September 2013 statement, the Veteran's representative pointed to the 2006 "Noise and Military Service:  Implications for Hearing Loss and Tinnitus" report as support for the Veteran's contentions that his bilateral hearing loss is due to noise exposure in the military.  The report's findings indicate that animals can recover completely from temporary puretone threshold shifts due to noise exposure, but still have permanent cochlear damage.  The report also states that the same phenomenon may be true for humans, but there is insufficient data to support the generalization.  Furthermore, the report indicates that there is insufficient evidence from longitudinal studies on animals or humans to determine whether permanent noise-induced hearing loss can have a delayed onset after the cessation of the noise exposure.

In evaluating the evidence, the Board carefully considered the VA medical opinion and 2006 Noise and Military Service report.  The Board finds that there is little probative value in the Noise and Military Service report because it is speculative and inconclusive.  For instance, the report states repeatedly that there is insufficient evidence to draw any conclusions about cochlear damage or delayed onset hearing loss in humans.  Furthermore, this study did not specifically consider or discuss this particular Veteran's symptoms and accordingly is of limited probative value. See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509, 513 (1998).

In contrast to the 2006 report, the Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinion was rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which she based her opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the evidence in the claims file.  The opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Veteran is not competent to address.  Moreover, there is no medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral hearing loss is denied.

Analysis: Service Connection for Tinnitus

The Veteran contends that he first noticed hearing intermittent tinnitus in both ears while working in a shipyard during active service.  The Veteran asserts that he currently experiences tinnitus when it is quiet, and it sounds like crickets and interferes with his ability to relax at times.  See the October 2008 VA audiological examination report.

The Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  The October 2008 VA examination report shows a diagnosis of tinnitus.  Moreover, the Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a Veteran is competent to testify as to the presence of tinnitus); Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

The Board finds that there is competent evidence of in-service noise exposure due to welding activity and helicopters.  The Veteran is competent to report such a history of acoustic trauma, which lies within the realm of his experience.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board considers the Veteran's statements regarding noise exposure to be credible as they have been consistent and are confirmed by the circumstances of his service, including his DD Form 214 that indicates that the Veteran was a submarine repairman and completed two courses in welding.  

The Board, however, finds that the Veteran's statements regarding the onset of tinnitus in active service lack the credibility necessary to afford them significant probative value.  His statements have been inconsistent regarding his tinnitus.  The STRs, including the separation from service examination, do not document any complaints, symptoms, or findings of tinnitus.  Similarly, the June 1991 examination for enlistment into the Navy Reserves described the ears as normal and noted no defects or diagnoses.  The Veteran denied a history of ear, nose of throat trouble on a June 1991 report of medical history.  There is no documented complaint or finding of tinnitus until the October 2008 VA examination.  

The Board finds that the Veteran is less than credible with regard to his claim of service connection for tinnitus.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Here, the Veteran has stated that his tinnitus began in service, but he did not mention it in his separation examination in August 1989.  The earliest mention of tinnitus by the Veteran was in 2008 when he filed a disability compensation claim, nearly 20 years after discharge from service.  

The Board finds that the Veteran's lay assertions alone are not sufficient to establish tinnitus in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records were created contemporaneously with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The STRs indicate that the Veteran specifically denied having ear trouble.  The August 1989 service separation examination report shows that the Veteran denied having any ear trouble, and his hearing test was within normal limits.  The Board finds that the service medical evidence, the Veteran's own statements generated at the time of service, and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for nearly 20 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus. 

There is also competent and credible medical evidence that the Veteran's current tinnitus is not related to service.  The examiner who conducted the October 2008 VA audiometric examination opined that the tinnitus less likely than not a result of military noise exposure, and that the tinnitus was thought to be a symptom of the Veteran's hearing loss.  The examiner explained that the facts that the Veteran's hearing was within normal limits when he separated from active service and his history of occupational noise exposure after service separation make it less likely than not that the tinnitus is related to his military noise exposure.  Furthermore, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence that relates the current tinnitus to military service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


